IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                             Assigned on Briefs June 13, 2001

                  JERRY L. LUSTER v. J. LARRY CRAVEN, JR.

                      Appeal from the Circuit Court for Madison County
                     No. COO-238-I Roy B. Morgan, Jr., Circuit Judge



                     No. W2000-02217-CCA-R3-CD - Filed June 26, 2001


The petitioner, Jerry L. Luster, appeals pro se the summary dismissal of his petition for writ of
habeas corpus. Because the petition was filed in the wrong county, we affirm the trial court’s
dismissal of the request for habeas corpus relief.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court AFFIRMED.

CORNEL IA A. CLARK, SP . J., delivered the opinion of the court, in which JOE G. RILEY and NORMA
MCGEE OGLE , JJ., joined.

Jerry L. Luster, Pro Se.

Paul G. Summers, Attorney General, Elizabeth T. Ryan, Assistant Attorney General, James G.
(Jerry) Woodall, District Attorney General, and Alfred L. Earls, Assistant District Attorney.

                                            OPINION

        On November 17, 1998, petitioner was convicted by a jury in the Circuit Court of Coffee
County of the sale of less than .5 grams of cocaine, a Class C felony. On November 9, 1999, a
sentencing hearing was conducted. As acknowledged by the petitioner, at the conclusion of that
hearing the matter was taken under advisement by the trial judge. On March 20, 2000, the trial judge
entered a written “Findings of Facts”. The trial court imposed a sentence of six years. That sentence
was run consecutive to “all previous sentences imposed, including his current incarceration for a
violation of probation”.
        In this petition the petitioner contends that he never received a sentencing hearing at which
he was allowed to be present. At the time this petition was filed in Madison County Circuit Court,
petitioner was incarcerated at the Hardeman County Correctional Facility in Whiteville, Tennessee.

        Article I, §15 of the Tennessee Constitution guarantees the right to seek habeas corpus relief.
Tenn. Code Ann. §§29-21-101 et. seq. codifies the applicable procedures for seeking a writ.
Tennessee law provides very narrow grounds upon which such relief may be granted. Taylor v.
State, 995 S.W.2d 78, 83 (Tenn. 1999).

       Habeas corpus relief is available in Tennessee only when “it appears upon the face of the
judgment or the record of the proceedings upon which the judgment is rendered” that a convicting
court was without jurisdiction or authority to sentence a defendant, or that a defendant’s sentence
of imprisonment or other restraint has expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993)
(emphasis added). The habeas corpus statute’s procedural provisions are mandatory and must be
scrupulously followed. Id. at 165.

        Initially, the state correctly notes that the petitioner has not complied with Tenn. Code Ann.
§29-21-105, which requires a petition for habeas corpus be made to the court or judge most
convenient in point of distance to the applicant, unless a sufficient reason is given for not applying
to such court. This usually means the application must be filed in the county of incarceration. Lewis
v. Metropolitan General Sessions Court of Nashville, 949 S.W.2d 696, 700 (Tenn. Crim. App.
1996). Appellant argues that he should be allowed to proceed with his petition in Madison County
rather than Hardeman County because he had previously filed a similar case in Hardeman County
that had been summarily dismissed and was on appeal. He claims he would not receive a fair hearing
in Hardeman County. This is not a “sufficient reason” for allowing defendant to file in an alternative
court. The applicant was incarcerated in Hardeman County. He filed his petition in Madison
County. Therefore, venue is improper and the petition is entitled to be dismissed.

       Accordingly, the judgment of the trial court dismissing the petition is affirmed.



                                                       ____________________________________
                                                       CORNELIA A. CLARK, SPECIAL JUDGE




                                                 -2-